960 F.2d 148
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie WHITE, Petitioner-Appellant,v.M. J. MCDADE, Superintendent, Respondent-Appellee,andRomey WILLIAMS, Chief of Norlina Police Department;  FrankW. Ballance, Jr.;  David R. Waters, Attorney ofState;  Kenneth Murchison, Programmer,Department of Correction, Respondents.
No. 92-6117.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 21, 1992

Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
Willie White, Appellant Pro Se.
Clarence Joe DelForge, III, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
OPINION
PER CURIAM:


1
Willie White seeks to appeal the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988) and denying his motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  White v. McDade, No. CA-91-614-HC-F (E.D.N.C. Dec. 23, 1991 and Jan. 13, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED